Citation Nr: 0000481	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  92-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, including post-traumatic headaches.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for dental trauma.  

4.  Entitlement to an increased rating for of the right great 
toe, currently evaluated as 10 percent disabling.  

5.  Entitlement to a higher rating for postoperative 
residuals of a bunion of the left great toe, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 1980 
and from September 1980 to July 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1989 rating decision.  

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the left great toe disability.  The Board 
observes that the Court, in Fenderson, did not specify a 
formulation of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  The record does not contain competent evidence of a nexus 
between a current disability, including headache, and head 
injury or disease during the veteran's active service. 

2.  The record does not contain competent evidence that the 
veteran had an acquired psychiatric disorder during his 
military service.

3.  The record does not contain competent evidence of a nexus 
between any current psychiatric disability and injury or 
disease during the veteran's active service.  

4.  The record does not contain competent evidence of a nexus 
between a current dental disability and dental trauma during 
the veteran's active service. 

5.  The veteran has postoperative residuals of a bunion of 
the right great toe with complaints of pain and numbness.  

6.  The veteran currently has postoperative residuals of a 
bunion of the left great toe with some complaints of pain and 
numbness.  

7.  Prior to the August 14, 1990, the veteran had moderate 
bunion of the left great toe with pain and tenderness to 
palpation over the metatarsal joint, not equivalent to 
amputation of the great toe.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim with 
respect to service connection for residuals of a head injury 
to include post-traumatic headaches.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

2.  The veteran has not presented a well-grounded claim with 
respect to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  The veteran has not presented a well-grounded claim with 
respect to service connection for dental trauma.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  

4.  The criteria for an evaluation in excess of 10 percent 
for a bunion deformity of the right great toe have not been 
satified.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Codes 5279, 5280 (1999).  

5.  The criteria for an evaluation in excess of 10 percent 
for a bunion deformity of the left great toe have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5280 (1999).  

6.  The criteria for a compensable evaluation for a bunion 
deformity of the left great toe prior to August 14, 1990 have 
not been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Codes 5280 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has residuals of a head injury 
including post-traumatic headaches, as well as an acquired 
psychiatric disability and dental trauma related to his 
active service.  He has provided testimony consistent with 
these contentions.  However, the veteran is advised that 
where the determinative issues involve questions of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

As discussed below, the Board concludes that the veteran has 
not presented plausible or well-grounded claims with respect 
to service connection for residuals of head trauma, to 
include post-traumatic headaches, for an acquired psychiatric 
disorder, and for dental trauma.  Consequently, no duty to 
assist the veteran is required under the provisions of 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA has the duty to 
inform the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
below informs the veteran of the requirements for the 
completion of his application for these claims for service 
connection.  

Residuals of a Head Injury, Including Post-traumatic 
Headaches.  

The veteran satisfied the initial criteria for establishing a 
well grounded claim, as there is evidence of current 
disability.  The report of the initial VA examination 
conducted in August 1989 contains a diagnosis of post-
traumatic headaches.  There are also reports of private 
treatment that show the veteran was treated in 1996 for head 
trauma sustained in June 1996. 

With respect to the second criteria, there is no reference to 
a head injury in the veteran's service medical records.  
However, the veteran has reported that he received a head 
injury when he was assaulted by several men while stationed 
in Germany.  This evidence is competent only to the extent 
that the veteran has articulated information concerning what 
he experienced, but not with respect to matters involving a 
determination of medical causation or diagnosis.  See Falzone 
v. Brown, 8 Vet. App. 398 (1995).  

In addition, the report of the August 1989 VA examination 
show that the veteran was noted to have post-traumatic 
headaches, based on the veteran's history of the inservice 
assault.  However, the veteran is advised that evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit requirement for a well grounded 
claim.  Such evidence cannot enjoy the presumption of 
truthfulness as to determination of well groundedness because 
a medical professional is not competent to opine as to 
matters outside the scope of his or her expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Thus competent evidence of a 
nexus has not been submitted.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to show that the current clinical findings are related to the 
veteran's inservice complaints.  

Acquired Psychiatric Disability.  

Reports of private evaluation and treatment from June 1990 
show that the veteran underwent psychiatric evaluation that 
revealed symptoms consistent with an adjustment disorder with 
mixed emotional features.  

The veteran's claim must fail, as there is no reference to 
any psychiatric disability during the veteran's active 
service.  Moreover, the veteran has not submitted competent 
medical evidence to show that he currently has a psychiatric 
disorder that may be associated with injury or disease noted 
during active service.  

Dental Trauma

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service. 38 C.F.R. § 3.381(a) (1999).  As to 
each noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(e) 
(1999). The significance of finding a dental condition is due 
to service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment. 38 
C.F.R. § 17.161(c) (1999).  

The veteran satisfies the initial criteria of presenting a 
well grounded claim inasmuch as there is evidence of current 
disability.  Private dental records show that the veteran has 
various dental conditions.  The report of a September 1993 
questionnaire reflects that the veteran reported that he had 
dental extractions while serving in Germany in 1978.  
However, service medical records from the first period of 
active service do not contain dental records.  Likewise, 
there is no documentation - in service medical records or 
otherwise -- of the assault to which the veteran has made 
reference.  The report of the dental examination conducted at 
the time of the veteran's entrance into active service shows 
that the veteran did not have any documented problem with his 
teeth.  Likewise, the report of the medical examination for 
release from active service failed to show the presence of 
any dental condition.  

Service medical records from the veteran's second period of 
active service show that he was treated in November and 
December 1980 for tooth #9, which is consistent with the 
veteran's allegation that he sustained injury to one of his 
front teeth.  A December 1980 entry with X-ray films confirms 
that the veteran had undergone endodontics and was being 
fitted for a crown.  However, there is no evidence to 
indicated that the dental condition resulting in this 
treatment was due to dental trauma.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service- connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120 
or 17.123 (1999).  

Moreover, the veteran has not submitted any competent 
evidence that would establish a nexus between the current 
complaints and dental trauma during his active service.  

II.  Increased Rating

Initially, I note that the veteran has presented well-
grounded claims with respect to increased ratings for the 
service-connected bunion deformities.  The veteran has 
presented a well grounded claim for increased disability 
evaluation for his service-connected disabilities within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995).  Where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

I am also satisfied that all appropriate development has been 
accomplished and that VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for postoperative residuals of a bunion of the right great 
toe in a October 1989 rating decision.  A 10 percent rating 
was assigned.  This is the veteran's current rating.  

Service connection was also established for a bunion 
deformity of the left great toe in the October 1989 rating 
decision.  The veteran was then assigned a noncompensable 
rating.  By an October 1991 rating, the veteran's disability 
rating was increased from noncompensable to 10 percent from 
August 14, 1990, due to private medical evidence showing that 
the veteran underwent a bunionectomy on the left side on that 
date.  This is the veteran's current rating.  

Current Ratings

A 10 percent rating for a unilateral hallux valgus is 
warranted where operated with resection of the metatarsal 
head or where the deformity is so severe as to be equivalent 
to an amputation.  38 C.F.R. § 4.71a, Code 5280.  This is the 
highest schedular evaluation for a bunion.  The veteran is 
advised that there is no basis for a higher schedular 
evaluation.  

The veteran has provided testimony to the effect that his 
feet become completely numb and that the only true remedy for 
his condition is amputation.  He also testified that he is 
currently taking pain medication for his bilateral foot 
problem.  However, the clinical record does not demonstrated 
the functional loss due to pain that would be equivalent to 
an evaluation in excess of the current schedular 10 percent 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against evaluations in 
excess of 10 percent for postoperative residuals of the 
bunions of the left and right great toes.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated marked interference with his employment.  
Accordingly, there is no basis for consideration of an 
extraschedular rating.  

Entitlement to a compensable rating for a bunion on the left 
great toe 
prior to August 14, 1990.  

Prior to August 14, 1990, the veteran had a hallux valgus 
deformity on the left great toe.  No surgery had been 
performed on this defect.  Consequently, to prevail in his 
claim for a higher evaluation, the veteran would have had to 
demonstrate disability so severe as to be equivalent to 
amputation.  

A June 1990 note shows that the veteran had had a symptomatic 
deformity on the left foot for 10 years.  The recorded 
impression was that the veteran had a bunion deformity on the 
left that was moderate in degree.  At no time prior to the 
August 1990 surgery did the veteran demonstrate severe 
disability necessary for a compensable schedular rating.  The 
principle feature of the veteran's disability picture was 
pain.  The private treatment reports show that the veteran 
reported having pain and that he was treated with pain 
medication.  Likewise, there is some suggestion of pain on 
palpation of the metatarsal head in the report of the August 
1989 VA examination.  Nonetheless, the veteran has not 
demonstrated the functional loss due to pain that would be 
equivalent to an evaluation 10 percent.  38 C.F.R. §§ 4.40, 
4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  
Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a compensable 
rating.  Thus, the preponderance of the evidence is against 
an evaluation in excess of 10 percent for a bunion on the 
left great toe prior to August 14, 1990.  

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated marked interference with his employment.  
Accordingly, there is no basis for consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321.  


ORDER

The veteran's claim for service connection for residuals of a 
head injury, including post-traumatic headaches is not well 
grounded.  The appeal is denied.  

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  The appeal is 
denied.  

The veteran's claim for service connection for dental trauma 
is not well grounded.  The appeal is denied.  

An increased rating for postoperative residuals of a bunion 
on the right great toe is denied.  

A higher rating for postoperative residuals of a bunion on 
the left great toe is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

